PER CURIAM.
Timmy Goins appeals the magistrate judge’s order denying his motion for modification of his sentence to permit his sentences to run concurrently. We have reviewed the record, the magistrate judge’s order, and the district court’s order affirming the magistrate judge, and find no reversible error. Accordingly, we affirm on the reasoning of the magistrate judge and the district court. See United States v. Goins, Nos. M-01-14-2; M-01-15-2; M-01- 16-2; M-01-43-2; M-01-44-2; CR-02- 5 (W.D.Va. Dec. 18 & 26, 2001). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.